DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-30 of Patent No.: US 11,133,888 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim limitations are anticipated by the patented claims and are therefore obvious variants.  See table and claim mapping below:





Patent No.: US 11,133,88 B2
Instant Application 17/46,804
Claim 1: A method of communication comprising: 

receiving configuration data at a first device from a configuration server, the configuration data indicating a first packet loss rate threshold associated with a first codec configuration; 

determining a packet loss rate at the first device, the packet loss rate associated with one or more first packets received at the first device via a network from a second device; 

based on determining that a decoder of the first device has the first codec configuration and that the packet loss rate satisfies the first packet loss rate threshold, sending, to the second device, a request to change a codec configuration of the second device; and 

receiving a second packet at the first device via the network from the second device, the second packet encoded based on a second codec configuration.


 

Claim 1: A method of communication comprising: 

receiving configuration data at a first device, the configuration data indicating a first packet loss rate threshold associated with a first codec configuration; 

determining a packet loss rate at the first device, the packet loss rate associated with one or more first packets received at the first device from a second device; 

based on determining that a decoder of the first device has the first codec configuration and that the packet loss rate satisfies the first packet loss rate threshold, sending, to the second device, a request to change a codec configuration of the second device; and 

receiving a second packet at the first device from the second device, the second packet encoded based on a second codec configuration.
 The instant application discloses virtually all the limitations of the patented application with the exception of ‘receiving configuration data at a first device from a configuration server’ and ‘receiving a second packet at the first device via the network from the second device’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘receiving configuration data at a first device from a configuration server’ and ‘receiving a second packet at the first device via the network from the second device’ as disclosed by the patented claim into the instant claim so as to effectively provide higher media quality and reduce data redundancy in wireless communication system).
Claim 2:  wherein the configuration data includes an ordered list of codec configurations, and wherein the first codec configuration has a first order position and the second codec configuration has a second order position in the ordered list of codec configurations.
Claim 2: wherein the configuration data includes an ordered list of codec configurations, and wherein the first codec configuration has a first order position and the second codec configuration has a second order position in the ordered list of codec configurations.
Claim 3: wherein the ordered list of codec configurations is ordered based on robustness of the codec configurations to packet loss.
Claim 3: wherein the ordered list of codec configurations is ordered based on robustness of the codec configurations to packet loss. 
Claim 4: wherein the configuration data includes a list of first packet loss rate thresholds associated with the ordered list of codec configurations, and wherein a first high packet loss rate threshold of the first packet loss rate thresholds is associated with the first codec configuration.
Claim 4: wherein the configuration data includes a list of first packet loss rate thresholds associated with the ordered list of codec configurations, and wherein a first high packet loss rate threshold of the first packet loss rate thresholds is associated with the first codec configuration.
Claim 5: determining that the packet loss rate satisfies the first packet loss rate threshold in response to determining that the packet loss rate is greater than the first high packet loss rate threshold.
Claim 5: determining that the packet loss rate satisfies the first packet loss rate threshold in response to determining that the packet loss rate is greater than the first high packet loss rate threshold.  
Claim 6: wherein the configuration data includes a list of first request types associated with the list of first packet loss rate thresholds, wherein a first request type of the first request types is associated with the first high packet loss rate threshold, and wherein the request is of the first request type.
Claim 6: wherein the configuration data includes a list of first request types associated with the list of first packet loss rate thresholds, wherein a first request type of the first request types is associated with the first high packet loss rate threshold, and wherein the request is of the first request type.
Claim 7: wherein the configuration data includes a list of second packet loss rate thresholds associated with the ordered list of codec configurations, and wherein a first low packet loss rate threshold of the second packet loss rate thresholds is associated with the first codec configuration.
Claim 7: wherein the configuration data includes a list of second packet loss rate thresholds associated with the ordered list of codec configurations, and wherein a first low packet loss rate threshold of the second packet loss rate thresholds is associated with the first codec configuration.
Claim 8: determining that the packet loss rate satisfies the first packet loss rate threshold in response to determining that the packet loss rate is less than the first low packet loss rate threshold.
Claim 8: determining that the packet loss rate satisfies the first packet loss rate threshold in response to determining that the packet loss rate is less than the first low packet loss rate threshold.
Claim 9: wherein the configuration data includes a list of second request types associated with the list of second packet loss rate thresholds, wherein a second request type of the second request types is associated with the first low packet loss rate threshold, and wherein the request is of the second request type.
Claim 9: wherein the configuration data includes a list of second request types associated with the list of second packet loss rate thresholds, wherein a second request type of the second request types is associated with the first low packet loss rate threshold, and wherein the request is of the second request type.
Claim 10: The method of claim 1, wherein the request indicates the second codec configuration.
Claim 10: wherein the request indicates the second codec configuration.
Claim 11: wherein the configuration data indicates an ordered sequence of codec configurations, the method further comprising, prior to sending the request to the second device: receiving a message from the second device indicating one or more codec configurations supported by the second device; and generating the request indicating the second codec configuration based on determining that the second codec configuration has a second order position that is greater than a first order position of the first codec configuration in the ordered sequence of codec configurations, that the one or more codec configurations supported by the second device include the second codec configuration, and that the first device supports the second codec configuration.

Claim 11: wherein the configuration data indicates an ordered sequence of codec configurations, and further comprising, prior to sending the request to the second device: receiving a message from the second device indicating one or more codec configurations supported by the second device; and generating the request indicating the second codec configuration based on determining that the second codec configuration has a second order position that is greater than a first order position of the first codec configuration in the ordered sequence of codec configurations, that the one or more codec configurations supported by the second device include the second codec configuration, and that the first device supports the second codec configuration.  
Claim 12: wherein the first codec configuration includes adaptive multi-rate wideband (AMR-WB) codec configuration, AMR-WB/G.718 interoperable (IO) codec configuration, enhanced voice services (EVS) AMR-WB IO codec configuration, EVS wideband (WB), super-wideband (SWB) codec configuration, or EVS WB, SWB channel aware codec configuration.
Claim 12: wherein the first codec configuration includes adaptive multi-rate wideband (AMR-WB) codec configuration, AMR-WB/G.718 interoperable (IO) codec configuration, enhanced voice services (EVS) AMR-WB IO codec configuration, EVS wideband (WB), super-wideband (SWB) codec configuration, or EVS WB, SWB channel aware codec configuration.
Claim 13: wherein the configuration data includes a packet loss rate average window duration, and wherein the packet loss rate is based on a sliding window of the packet loss rate average window duration.
Claim 13: wherein the configuration data includes a packet loss rate average window duration, and wherein the packet loss rate is based on a sliding window of the packet loss rate average window duration.
Claim 14: wherein the configuration data includes a de-jitter buffer packet loss rate indicator, and wherein, responsive to determining that the de-jitter buffer packet loss rate indicator has a first value, the packet loss rate is based on a count of pre-de-jitter buffer packet loss events.
Claim 14: wherein the configuration data includes a de-jitter buffer packet loss rate indicator, and wherein, responsive to determining that the de-jitter buffer packet loss rate indicator has a first value, the packet loss rate is based on a count of pre-de-jitter buffer packet loss events.
Claim 15: wherein the configuration data includes a de-jitter buffer packet loss rate indicator, and wherein, responsive to determining that the de-jitter buffer packet loss rate indicator has a second value, the packet loss rate is based on a count of post-de-jitter buffer packet loss events.
Claim 15: wherein the configuration data includes a de-jitter buffer packet loss rate indicator, and wherein, responsive to determining that the de-jitter buffer packet loss rate indicator has a second value, the packet loss rate is based on a count of post-de-jitter buffer packet loss events.
Claim 16: A device comprising: 

a memory configured to store configuration data received from a configuration server, the configuration data indicating a first packet loss rate threshold associated with a first codec configuration; and 

one or more processors configured to: determine a packet loss rate associated with one or more first packets received via a network from a second device; 

based on determining that a decoder has the first codec configuration and that the packet loss rate satisfies the first packet loss rate threshold, send, to the second device, a request to change a codec configuration of the second device; and 

receive, via the network from the second device, a second packet encoded based on a second codec configuration. 
Claim 16:  A device comprising: 

a memory configured to store configuration data, the configuration data indicating a first packet loss rate threshold associated with a first codec configuration; 

and one or more processors configured to: determine a packet loss rate associated with one or more first packets received from a second device; 

based on determining that a decoder has the first codec configuration and that the packet loss rate satisfies the first packet loss rate threshold, send, to the second device, a request to change a codec configuration of the second device; and

receive, from the second device, a second packet encoded based on a second codec configuration.

The instant application discloses virtually all the limitations of the patented application with the exception of ‘a memory configured to store configuration data received from a configuration server, the configuration data indicating a first packet loss rate threshold associated with a first codec configuration; and one or more processors configured to: determine a packet loss rate associated with one or more first packets received via a network from a second device’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘a memory configured to store configuration data received from a configuration server, the configuration data indicating a first packet loss rate threshold associated with a first codec configuration; and one or more processors configured to: determine a packet loss rate associated with one or more first packets received via a network from a second device’ as disclosed by the patented claim into the instant claim so as to effectively provide higher media quality and reduce data redundancy in wireless communication system).

Claim 17: receive the configuration data from the configuration server; receive the first packets via the network from the second device; and receive the second packet via the network from the second device.
Claim 17: receive the configuration data; receive the first packets from the second device; and receive the second packet from the second device.

Claim 18: wherein the memory and the one or more processors are integrated into a mobile device.
Claim 18: wherein the memory and the one or more processors are integrated into a mobile device.
Claim 19: wherein the memory and the one or more processors are integrated into a base station.
Claim 19: wherein the memory and the one or more processors are integrated into a base station.
Claim 20:  A non-transitory computer-readable medium including instructions that, when executed by one or more processors of a device, cause the one or more processors to: 

receive configuration data from a configuration server, the configuration data indicating a first packet loss rate threshold associated with a first codec configuration; 

determine a packet loss rate associated with one or more first packets received at the device via a network from a second device; 

based on determining that a decoder of the device has the first codec configuration and that the packet loss rate satisfies the first packet loss rate threshold, send, to the second device, a request to change a codec configuration of the second device; and 

receive a second packet via the network from the second device, the second packet encoded based on a second codec configuration.

Claim 20: A non-transitory computer-readable medium including instructions that, when executed by one or more processors of a device, cause the one or more processors to: 

receive configuration data, the configuration data indicating a first packet loss rate threshold associated with a first codec configuration; 

determine a packet loss rate associated with one or more first packets received at the device from a second device; 

based on determining that a decoder of the device has the first codec configuration and that the packet loss rate satisfies the first packet loss rate threshold, send, to the second device, a request to change a codec configuration of the second device; and 

receive a second packet from the second device, the second packet encoded based on a second codec configuration.

The instant application discloses virtually all the limitations of the patented application with the exception of ‘receive configuration data from a configuration server, the configuration data indicating a first packet loss rate threshold associated with a first codec configuration; and receive a second packet via the network from the second device, the second packet encoded based on a second codec configuration’.  It would have been obvious to one of the ordinary skill in the art before the time the invention was filed to provide ‘receive configuration data from a configuration server, the configuration data indicating a first packet loss rate threshold associated with a first codec configuration; and receive a second packet via the network from the second device, the second packet encoded based on a second codec configuration’ as disclosed by the patented claim into the instant claim so as to effectively provide higher media quality and reduce data redundancy in wireless communication system).
Claim 21: wherein the instructions, when executed by the one or more processors, cause the one or more processors to, responsive to determining that a de-jitter buffer packet loss rate indicator has a particular value, determine the packet loss rate based on a count of pre-de-jitter buffer packet loss events, wherein the configuration data includes the de-jitter buffer packet loss rate indicator.  
Claim 21: wherein the instructions, when executed by the one or more processors, cause the one or more processors to, responsive to determining that a de-jitter buffer packet loss rate indicator has a particular value, determine the packet loss rate based on a count of pre-de-jitter buffer packet loss events, wherein the configuration data includes the de-jitter buffer packet loss rate indicator.  
Claim 22:  An apparatus comprising: 

means for receiving configuration data at a first device, the configuration data indicating a first packet loss rate threshold associated with a first codec configuration; 

means for determining a packet loss rate at the first device, the packet loss rate associated with one or more first packets received at the first device from a second device; 

means for sending a request to the second device to change a codec configuration of the second device, the request sent based on determining that a decoder of the first device has the first codec configuration and that the packet loss rate satisfies the first packet loss rate threshold; and 

means for receiving a second packet at the first device from the second device, the second packet encoded based on a second codec configuration.
Claim 22:  An apparatus comprising: 

means for receiving configuration data at a first device, the configuration data indicating a first packet loss rate threshold associated with a first codec configuration; 

means for determining a packet loss rate at the first device, the packet loss rate associated with one or more first packets received at the first device from a second device; 

means for sending a request to the second device to change a codec configuration of the second device, the request sent based on determining that a decoder of the first device has the first codec configuration and that the packet loss rate satisfies the first packet loss rate threshold; and 
means for receiving a second packet at the first device from the second device, the second packet encoded based on a second codec configuration. 

Claim 23: wherein, responsive to a de-jitter buffer packet loss rate indicator having a particular value, the packet loss rate is based on a count of post-de-jitter buffer packet loss events, and wherein the configuration data includes the de-jitter buffer packet loss rate indicator.  
Claim 23: wherein, responsive to a de-jitter buffer packet loss rate indicator having a particular value, the packet loss rate is based on a count of post-de-jitter buffer packet loss events, and wherein the configuration data includes the de-jitter buffer packet loss rate indicator.



Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	The claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	The term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
The use of “means plus function” language under 35 USC 112(f) or 35 USC 112 (pre-AIA ), sixth paragraph has been noted in Claims 22 and 23 as supported at least in figure 8 and paragraphs 0082-0084 in the instant specification. These claims are being treated as invoking 35 USC 112(f) or 35 USC 112 (pre-AIA ), sixth paragraph.  The prior art elements which read on the "means for" limitations are structural equivalents, as there are insubstantial differences between the prior art structures and those of the instant specification. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463